ARMSTRONG, J.,
concurring.
I agree with the majority except for its conclusion that the court lacked authority to enforce the parties’ marital settlement agreement to the extent that it authorized the court to modify a spousal support award retroactively. On that issue, I agree with Judge Edmonds’ analysis of the relevant legal principles. I am persuaded, however, that the parties’ agreement does not, in fact, authorize the court to modify wife’s spousal support award for a period earlier than the date on which husband moved to modify the award. I therefore concur in the majority’s disposition of husband’s request to make the change in wife’s award retroactive to December 1, 2000.